Exhibit 10.1

Internet Capital Group 2010 Performance Plan

The Board for Directors of Internet Capital Group, Inc. (together with its
wholly-owned subsidiaries, the "Company") hereby establishes this 2010
Performance Plan (this "Plan"). The purpose of the Plan is to advance the
interests of the Company's stockholders by providing certain officers and other
employees with bonus payments upon achievement of Company-specific 2010 goals
and individual goals, as well as to help the Company attract and retain key
employees. The Company's officers and other regular employees are eligible to
participate in the Plan.

The Compensation Committee of the Company's Board of Directors (the "Committee")
will administer and interpret the Plan. All decisions and determinations of the
Committee with respect to the Plan will be final and binding on all parties.

The Company's 2010 goals include quantitative and qualitative goals. The
relative weighting of each element of the Company-specific goals is described
below.

Eighty percent (80%) of the bonus potential related to Company goals is tied to
accomplishment of quantitative goals. Realization of specified aggregate revenue
goals for the Company's consolidated partner companies (GovDelivery, ICG
Commerce and InvestorForce) accounts for twenty percent (20%) of the potential
bonus award, and achievement of specified aggregate EBITDA performance goals for
these companies accounts for fifteen percent (15%) of the potential bonus award.
Realization of specified revenue goals for the Company's other core private
partner companies (Channel Intelligence, Freeborders, Metastorm, StarCite and
WhiteFence) accounts for ten percent (10%) of the potential bonus award, and
achievement of specified EBITDA performance goals for these companies accounts
for ten percent (10%) of the potential bonus award. Fifteen percent (15%) of the
potential bonus award relates to the Company's acquisition of controlling stakes
in two partner companies. Ten percent (10%) of the potential bonus award relates
to the Company consummating an aggregate of $50 million of transactions pursuant
to which the Company (1) strategically monetizes one or more partner companies
and/or (2) issues shares of the Company's common stock for cash or in connection
with one or more acquisitions.

Twenty percent (20%) of the bonus is tied to execution against the following
qualitative goals: (1) execution of strategic initiatives, (2) improvement in
communicating the value of the Company's underlying assets, (3) enhancement of
the ICG brand, (4) development of the Company's acquisition pipeline, (5)
performance and competency of partner company executives and (6) reaction to
unforeseen market/business conditions.

Following the end of the Company's fiscal year, the Committee will evaluate the
Company's 2010 performance and determine the extent to which the Company's goals
and individual goals were achieved. Based upon this assessment, the Committee
will award bonuses in accordance with the terms of this Plan.